Bloodworth, J.
1. The court charged the jury: “When witnesses appear and testify, they are presumed to speak the truth, and are to be believed by the jury, unless impeached in some manner provided by law or otherwise discredited in your judgment.” This states a proper principle of law. Hamilton v. State, 143 Ga. 265 (5) (84 S. E. 583), and cit.; Ga. Talc Co. v. Cohutta Talc Co., 140 Ga. 248 (5) (78 S. E. 905). It is urged that this charge is error because the judge failed to give a certain correct charge in connection therewith. “It is not a good assignment of error on a portion of the judge’s charge which states a correct principle of law applicable to the case that some other correct and appropriate instruction was not given.” Grant v. State, 152 Ga. 252 (109 S. E. 502), and cit. See Conley v. State, 21 Ga. App. 134 (94 S. E. 261).
2. A ground of the motion for a new trial alleges that the court erred “because, after giving said charge as set forth in the fourth ground of this amended motion, the court failed anywhere in his charge to the jury to explain what he meant by his language therein set out, to wit, * unless impeached in some manner provided by law, or otherwise discredited,’ and because nowhere in his charge did he instruct them as to the manner provided by law for the impeachment of witnesses.” What is quoted from the case *508of Grant v. State, supra, is applicable to the assignment of error in this ground of the motion. In addition, “when it is necessary to refer to another special ground of the motion or to the record, it will not be considered.” Jennings v. State, 22 Ga. App. 550 (96 S. E. 397); Hall v. State, 22 Ga. App. 112 (4) (95 S. E. 936). Moreover, “the judge should explain to the jury the meaning of technical terms which occur in his instructions, but a failure to do so will not generally be ground for a new trial, in the absence of an appropriate and timely written request for such explanation.” Holmes v. Glisby, 121 Ga. 241 (48 S. E. 934, 104 Am. St. R. 103). See Pickens v. State, 132 Ga. 46 (63 S. E. 783).
3. In the trial of a criminal case the jurors are the sole and final arbiters of the facts, and when a case reaches this court, where no error of law has been committed on the trial and the trial judge has approved the verdict, and it is supported by any evidence, however slight, this court is powerless to- interfere. •

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.